 Case 3:20-cv-01164-DWD Document 17 Filed 02/09/21 Page 1 of 2 Page ID #42




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,                       :
                                                    :
               Plaintiff,                           :
                                                    :
v.                                                  :    Case No. 3:20-cv-01164-DWD
                                                    :
JAI SHIV SHAKTI, INC. d/b/a BENTON                  :
GRAY PLAZA MOTEL, an Illinois                       :
Corporation,                                        :
                                                    :
            Defendant.
_______________________________________/

                            NOTICE OF SETTLEMENT OF CLAIM

       Plaintiff, Deborah Laufer, by and through undersigned counsel, respectfully submits this

Notice of Settlement, and informs the Court as follows:

       1.      Plaintiff has reached an agreement with Defendant to resolve the claims against

Defendant.

       2.      The parties are in the process of finalizing a confidential settlement agreement and

will be filing a Notice of Dismissal with the Court shortly.

       3.      Accordingly, the parties ask for a 30-day extension of all deadlines.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this February 9, 2021.

                                      Respectfully submitted,

                                                        Attorney for Plaintiff:

                                                        By: /s/ Kimberly A. Corkill, Esq.

                                                        Kimberly A. Corkill, Of Counsel
                                                        Thomas B. Bacon, P.A.
Case 3:20-cv-01164-DWD Document 17 Filed 02/09/21 Page 2 of 2 Page ID #43




                                        7 N. Coyle Street
                                        Pensacola, FL 32502
                                        ph. 850-375-3475
                                        fx 877-828-4446
                                        kimberlyatlaw@gmail.com
                                        Florida Bar Id. No. 84942

                                        Thomas B. Bacon, Esq.
                                        Thomas B. Bacon, P.A.
                                        644 North Mc Donald St.
                                        Mt. Dora, FL 32757
                                        ph. (850)375-3475
                                        kimberlyatlaw@gmail.com
                                        Florida Bar. Id. No. 139262




                                    2
